      Case 8:18-cv-03546-PWG Document 71 Filed 11/16/20 Page 1 of 9


                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MARYLAND

ESTATE OF KE ZHENGGUANG,

                            Petitioner,

             —against—
                                          8:18-cv-03546-PWG
YU NAIFEN STEPHANY
(a/k/a/ STEPHANY YU,
a/k/a/ STEPHANY NAIFEN YU
a/k/a/ STEPHANY N. DOMBROWSKI),

                           Respondent.



ESTATE OF KE ZHENGGUANG,

                            Petitioner,

             —against—
                                          8:20-cv-2260-PWG
YU NAIFEN STEPHANY
(a/k/a/ STEPHANY YU,
a/k/a/ STEPHANY NAIFEN YU
a/k/a/ STEPHANY N. DOMBROWSKI),

                           Respondent.




    MEMORANDUM IN SUPPORT OF PETITIONER’S PROPOSED FORM OF
                   CONSOLIDATED JUDGMENT
         Case 8:18-cv-03546-PWG Document 71 Filed 11/16/20 Page 2 of 9


        Pursuant to the Stipulation and Order entered by this Court on October 19, 2020 (the

“Stipulation”) in the above-referenced consolidated actions, Petitioner Estate of Ke Zhengguang

(“Petitioner”), by its undersigned counsel, hereby submits this memorandum, together with the

accompanying Declaration of Amiad Kushner (“Kushner Declaration”) and the exhibits attached

thereto, 1 setting forth its position in support of Petitioner’s proposed form of consolidated

judgment. 2

                                PRELIMINARY STATEMENT

        On February 24, 2020, the Court issued a Memorandum Opinion (the “February 24,

2020 Opinion”) granting Petitioner’s request to recognize and enforce a final arbitration award

(the “Final Award”) against respondent Yu Naifen Stephany (“Respondent”). See 8:18-cv-

03546-PWG, ECF. No. 53. Pursuant to the Court’s direction, the parties submitted letter briefs

to the Court concerning the appropriate pre- and post-judgment interest, as well as the exchange

rate.

        In March 2020, the arbitral tribunal issued an award relating to costs and interest (the

“March 2020 Award,” 20-cv-2260, ECF 1-3) and, in June 2020, issued a ruling clarifying and/or

correcting the March 2020 ruling (the “June 2020 Award,” id. ECF 1-5) (collectively, the “Costs

and Interest Awards”). 3 Petitioner filed a new petition in this Court to enforce the Costs and

Interest Rulings. Pursuant to the Stipulation, the parties have agreed to consolidate all matters

relating to the Final Award and the Costs and Interest Rulings, in order to facilitate the entry of a




1
  Citations to “Ex. __” are to the exhibits attached to the Kushner Declaration.
2
  See Ex. A (Petitioner’s Proposed Consolidated Final Judgment).
3
  Copies of the February 24, 2020 Opinion, the March 2020 Award, and the June 2020 Award are
attached to the Kushner Declaration as Exhibits C, E and F respectfully.
                                                   2
           Case 8:18-cv-03546-PWG Document 71 Filed 11/16/20 Page 3 of 9


single, consolidated judgment. Further, pursuant to the Stipulation, the parties have exchanged

proposed consolidated judgments. 4

          As further explained below, the Court should enter Petitioner’s proposed judgment because

it is consistent with the February 24, 2020 Opinion, the Final Award, and the Costs and Interest

Rulings.

I.        JUDGMENT SHOULD BE ENTERED ON THE AMOUNT AWARDED TO
          PETITIONER IN ORDER 9 OF THE FINAL AWARD

          In Order No. 9 of the Final Award, the arbitral tribunal ordered Respondent to pay RMB

10,346,211. See Ex. C, February 24, 2020 Opinion at 4 (citing Final Award, Section VIII, at pp.

95-96).

          Since there were two claimants in the underlying arbitration (Petitioner and Xu Hongbiao),

Petitioner is entitled to 50% of the amount awarded under Order No. 9.

          After taking into account this 50% discount, the parties have agreed that, as to Order No.

9, judgment should be entered against Respondent in the amount of $817,350.67 (excluding

interest). Both parties have calculated that amount by discounting RMB 10,346,211 by 50%, and

converting RMB 5,173,105.50 to U.S. dollars at the exchange rate published by the Wall Street

Journal on February 28, 2018, the date of the Final Award. 5 Accordingly, as to Order No. 9,

judgment should be entered against Respondent in the amount of $817,350.67 (excluding interest,

which is discussed separately below).




4
 See Ex. A; Ex. B (Respondent’s Proposed Consolidated Final Judgment).
5
 See Ex. A at ¶ 2, fn. 1; Ex. B ¶ 2, fn. 1; Ex. D (A printout from the Wall Street Journal’s website
showing the exchange rate from RMB to USD on February 28, 2018).
                                                   3
         Case 8:18-cv-03546-PWG Document 71 Filed 11/16/20 Page 4 of 9


II.    JUDGMENT SHOULD BE ENTERED ON THE ATTORNEYS’ FEES AND
       COSTS THAT WERE AWARDED TO PETITIONER

       In the March 2020 Award, the arbitral tribunal ordered Respondent to pay Petitioner a total

of HKD 12,761,030, which represented Petitioner’s attorneys’ fees and costs in the underlying

arbitration (HKD 7,800,000 for lawyer’s fees and HKD 4,961,030 for arbitration fees). See Ex. E,

March 2020 Award at ¶ 107.

       In the June 2020 Award, the arbitral tribunal clarified the above-referenced amounts

awarded in the March 2020 Award, explaining that:

               The arbitral tribunal agrees to correct Paragraph 107 of the Fee
               Award [original text: “The respondents must pay the second
               claimant HK$ 7,800,000 of lawyer fee and HK$ 4,961,030 of
               arbitration fee (including the fee of the arbitral tribunal and the fee
               of the HKIAC)”] as:

               “The respondents must pay the second claimant HK$ 6,599,822
               of lawyer fee and HK$ 1,377,978.55 of arbitration fee (including
               the fee of the arbitral tribunal and the fee of the HKIAC).”

See Ex. F, June 2020 Award at ¶¶ 43-44.

       Accordingly, Petitioner should be awarded the U.S. dollar equivalent of HKD 7,977,801

(which includes HKD 6,599,822 of attorneys’ fees and HKD 1,377,978.55 for HKIAC fees).

Petitioner has calculated the U.S. dollar equivalent of HKD 7,977,801 to be $1,027,286.03, using

the currency conversion rate published in the Wall Street Journal as of March 16, 2020 (each US

dollar equals 7.7659 HK dollars), 6 which is the date of the March 2020 Award.

       Accordingly, judgment should be entered in favor of Petitioner in the amount of

$1,027,286.03, which represents Petitioner’s attorneys’ fees and costs in the arbitration (excluding

applicable interest due on such amount, as detailed below).




6
 See Ex. G (A printout of the Wall Street Journal’s website showing the exchange rate of HKD to
USD on March 16, 2020).
                                                4
           Case 8:18-cv-03546-PWG Document 71 Filed 11/16/20 Page 5 of 9


III.     JUDGMENT SHOULD BE ENTERED ON THE PRE-AWARD INTEREST
         AWARDED TO PETITIONER FOR ORDERS 8 AND 9 OF THE FINAL AWARD

         In the March 2020 Award, the arbitral tribunal awarded pre-award interest on Orders 8 and

9. The arbitral tribunal specified that interest on Orders 8 and 9 should be calculated as follows:

“Simple interest with the principal amount of RMB 145,974,006 multiplied by the interest rate

which is the most preferential loan interest rate of HSBC in Hong Kong plus 1%.” 7

         In the June 2020 Award, the arbitral tribunal clarified this ruling as follows:

                 According to the 8th and 9th orders of the arbitral tribunal in the
                 Final Award (Except Interest and Arbitration Fees), the respondents
                 must pay interest. The calculation method of the interest is: (i) RMB
                 135,627,795 of the principal × simple interest (HSBC prime rate
                 + 1%) × 36 months of interest period (applicable to the 8th order
                 of the Final Award); + (ii) RMB 10,346,211 of the principal ×
                 simple interest (HSBC prime rate + 1%) × 204 days of interest
                 period (from 8 August 2017 to 28 February 2018) (applicable to the
                 order of the Final Award).”

Ex. F at ¶ 37.

         Thus, according to the arbitral tribunal, (i) as to Order No. 8, pre-award interest is due on

the principal amount of RMB 135,627,795 at the HSBC prime rate plus 1% for 36 months, and (ii)

as to Order No. 9, pre-award interest is due on the principal amount of RMB 10,346,211 at the

HSBC prime rate plus 1% for the period August 8, 2017 to February 28, 2018. The HSBC prime

rate during the 36-month period prior to the date the Final Award was issued was either 5.0% or

5.125%, and thus the applicable interest rate is 5% plus 1%, or 5.125% plus 1%. 8

         Based on these orders of the arbitral tribunal, the interest due to Petitioner should be

calculated as follows.




7
    See Ex. E, at ¶ 108.
8
    See Ex. H (A list of HSBC Prime Rates as shown on HSBC’s website).
                                                5
         Case 8:18-cv-03546-PWG Document 71 Filed 11/16/20 Page 6 of 9


       As to Order No. 8, fifty percent of the RMB 135,627,795 principal amount is RMB

67,813,897.50. Interest at the applicable HSBC prime rate plus 1% on the principal amount of

RMB 67,813,897.50 over 36 months totals RMB 12,206,501.55. 9 Petitioner has calculated the

U.S. dollar equivalent of RMB 12,206,501.55 to be $1,745,581.39, using the currency conversion

rate published in the Wall Street Journal as of March 16, 2020 (each US dollar equals 6.9928

RMB), 10 which is the date of the March 2020 Award.

       As to Order No. 9, fifty percent of the RMB 10,346,211 principal amount is RMB

5,173,105.50. Interest at the applicable HSBC prime rate plus 1% on the principal amount of RMB

5,173,105.50 for the period August 8, 2017 to February 28, 2018 totals RMB 174,326.57.

Petitioner has calculated the U.S. dollar equivalent of RMB 174,326.57 to be $24,929.44, using

the currency conversion rate published in the Wall Street Journal as of March 16, 2020 (each US

dollar equals 6.9928 RMB), 11 which is the date of the March 2020 Award.

       Based on the foregoing, pre-award interest is due on Order No. 8 in the amount of

$1,745,581.39, and on Order No. 9 in the amount of $24,929.44, for a total of $1,770,510.83.

       Accordingly, judgment should be entered in favor of Petitioner in the amount of

$1,770,510.83, which represents the pre-award interest due to Petitioner.

IV.    JUDGMENT SHOULD BE ENTERED ON THE POST-AWARD INTEREST
       AWARDED TO PETITIONER FOR ORDERS 8 AND 9 OF THE FINAL AWARD

       Paragraph 103 of the March 2020 Award requires that pre-award and post-award interest

accrue at the HSBC preferential loan interest rate plus 1% up until the date of payment by

Respondent:


9
   Petitioner’s interest calculation was performed in an excel spreadsheet, which contains
voluminous data entries. A copy of the spreadsheet shall be provided to the Court upon request.
10
   See Ex. I (A printout of the Wall Street Journal’s website showing the exchange rate of RMB to
USD on March 16, 2020).
11
   See Ex. I.
                                                  6
         Case 8:18-cv-03546-PWG Document 71 Filed 11/16/20 Page 7 of 9


               With regards to the interest rate, the arbitration tribunal holds the
               opinion that the most appropriate interest rate is the most
               preferential loan interest rate of HSBC plus 1%. The interest rate is
               applicable before and after the arbitration award until the
               Respondent makes payment. The amount of principal for calculating
               the interest is RMB 145,974,006. Under the Article 80 (1) of the
               Arbitration Ordinance, the interest is payable on money awarded by
               an arbitral tribunal from the date of the award at the judgment rate,
               except when the award otherwise provides. This means that the
               arbitral tribunal may, at its discretion, determine the interest to be
               paid for the amount awarded not at the judgment rate (currently 8%
               per annum). In this case, considering the relatively long time from
               the date of the award to the final award for the arbitration fees and
               interests, the arbitration tribunal decided that a more reasonable
               approach should be to adopt the most preferential loan interest rate
               of Hong Kong HSBC plus 1% as the applicable interest rate after
               the arbitration award until the Respondents pay off the money.

Ex. E at ¶ 103 (emphasis added).

       The June 2020 Award further confirmed that interest accrues up until the date of payment

by Respondent:

               Paragraph 103 of the [March 2020] Award of the arbitral tribunal
               definitely specifies that the respondents shall also pay interest at
               HSBC prime rate + 1% after the award is issued in the 8th and 9th
               orders of the Final Award until the respondents have settled all
               payments. The above statement does not have any room for
               ambiguity or different understandings.

Ex. F at ¶ 35 (emphasis added).

       Since Respondent has not paid any interest to date, Petitioner is entitled to post-award

interest running from the date of the Final Award (February 28, 2018) until the date that this Court

issues a final judgment. Given that the date of the final judgment is uncertain, Petitioner has

included in its proposed final judgment a calculation of post-award interest for the period between

February 28, 2018 and December 31, 2020, as described below. If, as is likely, a final judgment

is entered after December 31, 2020, then the Clerk of the Court should enter additional post award




                                                 7
         Case 8:18-cv-03546-PWG Document 71 Filed 11/16/20 Page 8 of 9


interest in accordance with a chart that has been submitted together with this submission. 12

       As to Order No. 8, as discussed in Point III above, the principal amount is RMB

67,813,897.50. Interest at the applicable HSBC prime rate plus 1% on the principal amount of

RMB 67,813,897.50 for the period between February 28, 2018 and December 31, 2020 totals RMB

11,641,463.15. Petitioner has calculated the U.S. dollar equivalent of RMB 11,641,463.15 to be

$1,664,778.51, using the currency conversion rate published in the Wall Street Journal as of March

16, 2020 (each US dollar equals 6.9928 RMB), 13 which is the date of the March 2020 Award.

       As to Order No. 9, as discussed in Point III above, the principal amount is RMB

5,173,105.50. Interest at the applicable HSBC prime rate plus 1% on the principal amount of RMB

5,173,105.50 for the period between February 28, 2018 and December 31, 2020 totals RMB

888,055.68. Petitioner has calculated the U.S. dollar equivalent of RMB 888,055.68 to be

$126,995.72, using the currency conversion rate published in the Wall Street Journal as of March

16, 2020 (each US dollar equals 6.9928 RMB), 14 which is the date of the March 2020 Award.

       Based on the foregoing, post-award interest is due on Order 8 in the amount of

$1,664,778.51, and on Order No. 9 in the amount of $126,995.72, for a total of $1,791,774.23.

       Accordingly, judgment should be entered in favor of Petitioner in the amount of

$1,791,774.23, which represents the post-award interest due to Petitioner.

       In addition, if (as expected) a final judgment is entered on or after January 1, 2021, the

Clerk of the Court shall include in the judgment an award of additional interest (which represents

post-Final Award interest due on or after January 1, 2020), based on the same formula outlined

above, calculated through the date of the final judgment, as follows. Interest shall be calculated


12
   See Ex. J (A printout showing additional post-award interest due if the final judgment in this
action is entered between January 1, 2021 and December 31, 2021).
13
   See Ex. I.
14
   See Ex. I.
                                               8
            Case 8:18-cv-03546-PWG Document 71 Filed 11/16/20 Page 9 of 9


based on the principal amount of RMB 72,987,003 (which represents fifty percent of the principal

amount awarded by the Tribunal in Orders 8 and 9 of the Final Award) at the HSBC prime rate

plus 1% per annum, running from January 1, 2021 until the date that the Clerk of the Court enters

the judgment. For the Court’s convenience, a chart showing the additional post-award interest that

would be due (if judgment is entered during 2021) is submitted herewith. 15

V.        POST-JUDGMENT INTEREST SHOULD BE AWARDED TO PETITIONER

          Upon entry of a final judgment in this action, post-judgment interest shall begin to accrue.

Post judgment interest rate should accrue at the rate specified in 28 U.S.C. § 1961, until the

amounts due under Orders 8 and 9, plus pre-award and post-award interest, are satisfied.

Dated: November 16, 2020



                                                 BRAMNICK CREED, LLC

                                                 By: /s/ Joseph M. Creed
                                                     Joseph M. Creed (Bar. No. 17134)
                                                     4520 East West Highway, Suite 700
                                                     Bethesda, MD 20814
                                                     (301) 760-3344
                                                     jcreed@bramnickcreed.com

                                                       Amiad M. Kushner*
                                                       SEIDEN LAW GROUP LLP
                                                       469 7th Ave. Ste. 500
                                                       New York, NY 10018
                                                       (212) 523-0686
                                                       akushner@seidenlegal.com
                                                       *admitted pro hac vice

                                                       Counsel for Petitioner
                                                       Estate of Ke Zhengguang




15
     See Ex. J.
                                                   9
